 
Exhibit 10.38





EMPLOYMENT AGREEMENT


        AGREEMENT dated as of this November 15, 1996, by and between COMMERCE
NATIONAL INSURANCE SERVICES, INC. (“Commerce”), a New Jersey business
corporation, and George E. Norcross, III (“Employee”).


B A C K G R O U N D
 
Employee is President and Chief Executive Officer of Keystone National
Companies, Inc. ("Key"). Commerce Bancorp, Inc. (“COBA”) and Employee have
entered into an agreement in which COBA will acquire all of the capital stock of
Key. Commerce is an indirect wholly-owned subsidiary of COBA. Employee has been
instrumental in the successful development and expansion of the business of Key
and COBA has ·determined that the future services of Employee are essential to
Commerce and COBA’s acquisition of the capital stock of Key. Accordingly, the
Board of Directors of COBA wishes to have Employee's services available to
Commerce for five years from the closing date of the acquisition of the capital
stock of Key by COBA and has made the execution of this Agreement by Employee a
condition precedent to


--------------------------------------------------------------------------------



COBA's obligation to close on its acquisition of the capital stock of Key.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
1.  Employment and Term of Employment.
 
1.1 Effective as of the closing date of the acquisition of all of the capital
stock of Key by COBA, Commerce offers Employee employment, and Employee hereby
accepts such employment, subject to all the terms and-conditions of this
Agreement, for a term of five years, subject, however, to automatic renewal and
extension as set forth below and to Commerce's and Employee's right to terminate
his employment hereunder as set forth herein. Notwithstanding anything herein
provided to the contrary, beginning on the third anniversary date of this
Agreement and on each subsequent anniversary date of this Agreement thereafter,
this Agreement and Employee's employment hereunder shall automatically be
renewed and extended (upon the same terms and conditions) for a new three year
term unless written notice by either party is given pursuant to Section 1.2
hereof. As used

-2-

--------------------------------------------------------------------------------



 
hereinafter “Term” includes the original five year period as well as any renewed
or extended periods as provided for herein.
 
1.2 Either party may terminate this Agreement beginning on the second
anniversary date of this Agreement and on any anniversary date of this Agreement
thereafter by giving to the other party written notice thereof at least ninety
days prior to any such anniversary date. As a result of the foregoing notice
being given to either party hereunder, the Term will have three years remaining
from the applicable anniversary date, subject to the terms and conditions set
forth herein.
 
2. Services and Duties
 
Commerce agrees to employ Employee during the Term as President and Chief
Executive Officer of Commerce. Employee agrees to accept such employment, and to
devote his full time and efforts to the business and affairs of Commerce and to
use his best efforts to promote the interests of Commerce. Employee shall have
such executive responsibilities, duties and authorities as may from time to time
be assigned to Employee by the Commerce Board. Employee agrees that during his
employment hereunder, he will not be employed by, participate or engage in, or
be a part of, in any manner, directly or indirectly, the affairs of any other
business enterprise, venture or occupation,

-3-

--------------------------------------------------------------------------------



except for the purpose of making passive investments and aside from those other
business enterprises, ventures or relationships previously disclosed in writing
to and approved by COBA, without COBA's express prior written consent. Employee
shall serve, without additional compensation, as a director and/or committee
member of Commerce if so appointed or elected. During the Term, employee shall
be governed by and be subject to all COBA and/or Commerce rules and regulations
whether written or oral which are applicable to employees in general.
 
3.  Compensation.
 
3.1 Commerce shall pay Employee for all services to be rendered by him hereunder
and for all positions held by him during the Term, the following compensation,
payable at regular intervals in accordance with Commerce’s normal payroll
practices now or hereafter in effect. During the Term of his employment,
Employee shall be paid a “base salary” at the rate of not less than $300,000 per
year, subject to an annual review and subject to such upward adjustments as may
be deemed appropriate by the Commerce Board of Directors (the “Board”) or a
designated committee thereof. For purposes of this Agreement, a “year” shall be
deemed to commence on the closing date of the acquisition of all of the capital
stock of Key by COBA, and on

-4-

--------------------------------------------------------------------------------



that date of each calendar year hereafter; compensation for a portion of a year
shall be pro-rated. The Board or such committee may recommend an increase in
salary for Employee hereunder, but shall have no obligation to do so. Base
salary once increased by the Board or a committee thereof may not be decreased.


3.2  Commerce will, during the Term of his employment, reimburse Employee for
all expenses incurred by Employee which Commerce determines to be reasonable and
necessary (in accordance with its normal reimbursement practices now or
hereafter in effect) for Employee to carry out his duties under this agreement.


3.3 During the Term, in addition to “base salary” as set forth in Section 3.1
hereof, Employee shall be entitled to a mutually agreed incentive bonus based on
the performance of Commerce which incentive bonus Commerce and Employee agree to
negotiate in good faith.
 
4. Plans and Employee Benefits.


4.1 During the Term of his employment, Employee shall be entitled to participate
in any and all bonus programs, incentive compensation plans, stock option plans
or similar benefit or compensation programs now or hereafter in effect
(including

-5-

--------------------------------------------------------------------------------



COBA's Stock Option Plans, Employee Stock Ownership Plan ("ESOP") and Executive
Supplemental Retirement Plan) which are generally made available from time to
time to, and to the same extent as, executive officers of COBA. For purposes of
the eligibility and vesting provisions of the foregoing COBA employee benefit
plans, Employee's fourteen years of employment with Key shall be considered as
fourteen years of employment with Commerce. For any period less than a full year
during the Term, Employee shall receive an amount equal to the pro rated portion
of the compensation payable pursuant to such plan or program.


4.2 During the Term of his employment, Employee shall also be entitled (a) to
participate in all employee benefits as in effect from time to time which are
generally available to COBA's salaried officers including, without limitation,
medical, dental and hospitalization coverage, life insurance coverage and
disability coverage, and (b) to such other employee benefits as the Board, or a
committee thereof, shall deem appropriate provided such benefits are consistent
with those that Employee currently enjoys including without limitation use of an
automobile and paid holidays and vacations.


4.3. During the Term of his employment, Commerce will provide Employee with a
"country club membership" in the

-6-

--------------------------------------------------------------------------------



organization of his choice, and will reimburse Employee for all reasonable and
necessary expenses associated with such membership, including all membership
fees and dues.
During his employment under this Agreement, Commerce shall also reimburse
Employee for all additional reasonable and necessary expenses Employee incurs in
connection with such membership that are related to the business of Commerce or
COBA conducted at this organization.


5. Termination by Commerce for Cause.


5.1 Commerce shall have the right at any time to terminate Employee's employment
hereunder, for cause, on thirty days' prior- written notice to Employee.
For purposes of this Agreement, the term “for cause” shall be deemed to mean
only the following:


(i) If at any time during the Term, Employee is indicted for, convicted of or
enters a plea of guilty or nolo contendere to, a felony, a crime of falsehood or
a crime involving fraud, moral turpitude or dishonesty or his license to sell
insurance in the State of New Jersey is revoked, lost, suspended or similarly
affected; or,


(ii) If at any time during the Term, Employee willfully violates any of the
covenants or provisions of this Agreement including without limitation the
willful failure of

-7-

--------------------------------------------------------------------------------



Employee to perform his duties hereunder or to perform the instructions of the
Board after written notice of such instructions (other than any such failure
resulting from Employee's incapacity due to illness or disability) or Employee
engages in any conduct materially harmful to either COBA's or Commerce’s
business, and in either case fails to cease such conduct or correct such
conduct, as the case may be, within thirty days subsequent to receiving written
notice from the Board advising Employee of same (which conduct shall be
specifically set forth in such notice).


If Employee's employment shall terminate for cause, Commerce shall pay Employee
his full base salary through the date of termination at the rate in effect at
the time notice of termination is given and Commerce shall have no further
obligations to Employee under this Agreement other than to pay Employee such
other compensation as may be due Employee pursuant to Sections 3 and 4 hereof,
including their subsections.


6.  Disability and Death.


6.1 If Employee becomes permanently disabled during the Term while employed
hereunder, Commerce shall compensate Employee for the balance of the then Term
at a rate equal to 70% of his base annual salary at the time he became
permanently disabled.

-8-

--------------------------------------------------------------------------------



Commerce agrees that it will make the payments due under this Section 6.1 on the
first day of each month, commencing with the first day of the month following
the month in which Employee is deemed to be permanently disabled, in an amount
equal to 1/12 of 70% of Employee's base annual salary at the time he is deemed
to be permanently disabled. Such payments shall be reduced each month, however,
by the amount of any disability payments made to Employee under any COBA or
Commerce sponsored disability insurance plan. The amount of the reduction under
the preceding sentence shall be computed as if Employee had elected to receive
monthly payments of disability benefits (regardless of the actual payment
frequency). If Employee becomes permanently disabled as provided in this Section
6, he shall nonetheless continue, after becoming so disabled until the end of
the then Term, to be entitled to receive at Commerce's expense such group
hospitalization coverage, life insurance coverage and disability coverage as is
generally made available from time to time to executive officers of COBA, if and
to the extent permitted by the respective insurers of such coverage. Until such
time as Employee is deemed to be permanently disabled, Employee shall continue
to receive his full base salary and other compensation



-9-

--------------------------------------------------------------------------------



and employee benefits due him under Sections 3 and 4 hereof, including their
subsections.
 
6.2 For purposes of this Agreement, Employee shall be deemed to have become
"permanently disabled” upon his failure to render services of the character
contemplated by this Agreement, because of his physical or mental illness or
other incapacity beyond his control, other than his death, for a continuous
period of 6 months, or for shorter periods aggregating more than 9 months in any
18 consecutive months.
 
6.3 If Employee dies during the Term while employed hereunder, then his
employment and his rights to compensation hereunder shall automatically
terminate at the close of the calendar week in which death occurs, and in
addition to his full base salary to the date of termination and any compensation
due him as provided in Sections 3 and 4 hereof, including their subsections,
Commerce shall pay to such person as Employee shall designate in a notice filed
with Commerce or, if no such person shall be designated, to his estate, as a
lump sum death benefit, an amount equal to the product of (A) Employee's average
annual base salary in effect during the twenty-four months immediately preceding
his death and (B) two. The foregoing death benefit shall be in addition to any
amount payable under any group life



-10-

--------------------------------------------------------------------------------



insurance program maintained by COBA or any of its subsidiaries.


Termination by Commerce without Cause and Termination for Good Reason.


7.1. If Commerce shall terminate Employee's employment other than for cause or
as provided in Section 1.2 hereof then:


(i) Commerce shall pay to Employee his full base salary through the date of
termination and any compensation when due him as provided in Sections 3 and 4
hereof including their subsections; and


(ii) In lieu of any further salary payments to Employee for a period subsequent
to the date of termination, Commerce shall pay as severance pay to Employee a
lump sum severance payment (the “Severance Payment”) equal to the amount of
Employee's base salary which is in effect on the date of termination and which
would have been paid to Employee between the date of termination and the end of
the then Term had Employee continued to be employed by Commerce to the end of
the then Term.


7.2 If Employee shall terminate his employment hereunder for “Good Reason" (as
defined in Section 8.2 hereof) then:


(i) Commerce shall pay to Employee his full base salary through the date of
termination and any compensation when

-11-

--------------------------------------------------------------------------------





due him as provided in Sections 3 and 4 hereof including their subsections; and


(ii) In lieu of any further salary payments to Employee for a period subsequent
to the date of termination, Commerce shall pay as severance pay to Employee a
lump sum severance payment (the “Severance Payment”) equal to four times
Employee’s average annual base salary in effect during the twenty-four months
immediately preceding such termination.


7.3 Upon termination of Employee’s employment as set forth in either Section 7.1
or 7.2 hereof, Commerce shall promptly determine the aggregate present value
pursuant to Section 280G(d) (4) of the Internal Revenue Code of 1986, as amended
(the “Code”) of all amounts payable to Employee under this Agreement, and of all
other amounts payable to Employee upon or by reason of his termination which are
determined in good faith by Commerce to be “parachute payments” (as defined in
Section 280G(b) (2) of the Code and the regulations promulgated thereunder) made
pursuant to agreements or plans which are subject to Section 280G. Commerce’s
determination of present value and of other amounts constituting “parachute
payments” is binding; provided that if Employee obtains an opinion of counsel
satisfactory to Commerce or an Internal Revenue Service ruling to the effect
that the

-12-

--------------------------------------------------------------------------------



 
method of determining present value was improper or that specified payments did
not constitute “parachute payments” calculations will be made in accordance with
such opinion or ruling. In the event the aggregate present value of all benefits
under this Agreement and·other “parachute payments” is equal to or in excess of
300% of Employee’s “base amount” as defined in Section 280G(b) (3) (A) and the
regulations thereunder, Employee waives the right to “parachute payments”
sufficient to reduce the present value of·all such payments to 299% of the “base
amount” Employee shall have the right to designate those benefits which shall be
waived or reduced in order to comply with this provision but failing designation
by Employee, Commerce may designate those benefits which may be waived or
reduced. If it is established pursuant to a final determination of a court of
competent jurisdiction or an Internal Revenue Service proceeding that,
notwithstanding the good faith of Employee and Commerce in applying the terms of
this Section 7, the aggregate “parachute payments” paid to or for Employee's
benefit are in an amount that would result in any portion of such “parachute
payments” not being deductible by Commerce or any affiliate by reason of Section
280G of the Code, then Employee shall have an obligation to pay Commerce upon
demand an amount equal to the sum of (I) the
 



-13-

--------------------------------------------------------------------------------



excess of the aggregate "parachute payments" paid to or for Employee's benefit
without any portion of such "parachute payments" not being deductible by reason
of Section 280G of the· Code and (ii) interest on the amount set forth in clause
(I) above at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Employee's receipt of such excess until the date of such
payment.
 
7.4 In addition to the other compensation set forth in either Section 7.1 or 7.2
hereof, upon termination of Employee's employment as set forth in either Section
7.1 or 7.2 hereof, Employee shall be entitled to the following benefits from
Commerce:
 
(i) For a period of one year following the date of termination, reimbursement
for all reasonable expenses incurred by Employee in connection with the search
for new employment, including, without limitation, those of a placement agency
or service; provided, however, in no event shall Commerce be obligated to
reimburse Employee hereunder in excess of 1/3 of his base salary on the date of
termination;
 
(ii) For a period of one year following the date of termination, reimbursement
for all reasonable relocation expenses incurred by Employee in connection with
securing new employment;
 



-14-

--------------------------------------------------------------------------------



provided,however, in no event shall Commerce be obligated to reimburse Employee
hereunder in excess of 1/3 of his base salary on the date of termination; and


(iii) Following the date of termination, Employee shall be entitled to
participate in all COBA or Commerce medical, dental, disability, hospitalization
and life insurance benefits for a period of three years except that should
subsequent employment be accepted during the three year period following the
date of termination, continuation of any medical, dental, disability,
hospitalization and life insurance benefits will be offset by coverages provided
through Employee’s subsequent employer.


7.5 Except as provided in this Section 7, nothing herein contained shall affect
or have any bearing on Employee’s entitlement to other benefits under any plan
or program providing benefits by reason of termination of employment.


7.6 Employee shall have the right to terminate his employment hereunder for
“Good Reason” (as defined in Section 8.2 hereof) if he shall first give Commerce
not less than thirty days written notice of his intention to so terminate his
employment specifying the reason(s) for such termination and the date of
termination, and thereafter Commerce shall not have cured or

-15-

--------------------------------------------------------------------------------



remedied the reason(s) for such termination prior to the date of termination set
forth in such notice.


7.7 Anything in this Agreement to the contrary notwithstanding, Employee shall
have the right to terminate his employment hereunder but not his obligations
under Section 9 hereof which obligations shall be deemed in all circumstances to
survive the termination of his employment hereunder, if he shall first give
Commerce not less than thirty days written notice. If Employee exercises this
right within the first five years of his employment, he shall with such notice
remit to Commerce a dollar amount equivalent to the sum of $1,000,000 less the
sum of $l,000,000 multiplied by a fraction where (a) the numerator represents
the number of full months Employee has worked for Commerce during the first five
years of his Employment and (b) the denominator is sixty. Notwithstanding
anything in this Agreement to the contrary, Section 7.7 shall become null and
void upon Employee's death or disability as set forth in Section 6 above.
 
7.8 Anything in this Agreement to the contrary notwithstanding, Employee shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment.

-16-

--------------------------------------------------------------------------------



8. Change in Control and Good Reason.


8.1 For purposes of this Agreement, a "change of control" of Commerce shall mean
a change in control of Commerce or COBA of a nature that would be required to·
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), as enacted and enforced on the date hereof, whether or not Commerce or
COBA is subject to such reporting requirement; provided that without limitation
such a change in control shall have been deemed to conclusively occur when any
of the following events shall have occurred without Employee's prior written
consent:


(i)within any period of two consecutive years during the Term, a change in at
least a majority of the members of the COBA or Commerce Board or the addition of
five or more new members to the COBA or Commerce Board unless such change or
addition occurs with the affirmative vote in writing of Employee in his capacity
as a director or a shareholder; or


(ii) a Person or group acting in concert as described in Section 13(d) (2) of
the Exchange Act holds or acquires beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act of a number of common shares of
COBA or



-17-

--------------------------------------------------------------------------------



Commerce which constitutes either (a) more than fifty percent of the shares
which voted in the election of directors of COBA or Commerce at the
shareholders' meeting immediately preceding such determination or (b) more than
thirty percent of COBA or Commerce's outstanding common shares. For purposes of
this Section 8.1(ii) (b) hereof, unexercised warrants or options or unconverted
nonvoting securities shall count, for this purpose, as constituting beneficial
ownership of COBA or Commerce’s common shares into which the warrants or options
are exercisable or the nonvoting convertible securities are convertible,
notwithstanding anything to the contrary contained in Rule 13d-3 of the Exchange
Act.


8.2 For purposes of this Agreement, "Good Reason" shall mean (i) a change in
control of Commerce (as defined in Section 8.1 hereof) and within three years
thereafter, without Employee’s consent, the nature and scope of Employee's
authority with Commerce or a surviving or acquiring Person are materially
reduced to a level below that which he enjoys on the date hereof, the duties and
responsibilities assigned to Employee are materially inconsistent with that
which he has on the date hereof, the employee benefits which Commerce provides
Employee on the date hereof or at any time hereafter are materially reduced,

-18-

--------------------------------------------------------------------------------



 
Employee's position or title with Commerce or the surviving or acquiring Person
is reduced from his current position or title with Commerce, or any relocation
or transfer of Commerce's principal executive offices to a location more than
fifty miles from Employee’s principal residence on the date hereof without
Employee's consent; (ii) Commerce materially breaches this Agreement or COBA
materially breaches its guarantee of this Agreement; or (iii) the failure or
refusal of any successor to Commerce to assume all duties and obligations of
Commerce under this Agreement or the failure or refusal of any Successor to COBA
to assume COBA’s guarantee of this Agreement.
 
9. Confidential Information and Non-Competition.
 
9.1 Employee covenants and agrees that he will not, during the Term of his
employment or at any time thereafter, except with the express prior written
consent of the Board or as otherwise required by law provided Commerce is given
prior written notice of such required disclosure, directly or indirectly
disclose, communicate or divulge to any Person other than authorized Commerce or
COBA personnel and/or agents, or use for the benefit of any Person other than
authorized Commerce or COBA personnel and/or agents, any knowledge or
information with respect to the conduct or details of Commerce's or COBA's
business which he,

-19-

--------------------------------------------------------------------------------



acting reasonably, believes or should believe to be of a confidential nature and
the disclosure of which to not be in Commerce’s interest.
 
9.2 Employee covenants and agrees that he will not, during the Term of his
employment hereunder, except with the express prior written consent of the
Commerce Board, directly or indirectly, whether as employee, owner, partner,
consultant,. agent, director, officer, shareholder or in any other capacity,
engage in or assist any Person to engage in any act or action which he, acting
reasonably, believes or should believe would be harmful or inimical to the
interests of Commerce .or COBA.
 
9.3 Employee covenants and agrees that he will not except with the express prior
written consent of the Commerce Board, in any capacity (including, but not
limited to/ owner, partner, shareholder, consultant, agent, employee, officer,
director or otherwise), directly or indirectly, for his own account or for the
benefit of any Person, establish, engage or participate in or otherwise be
connected with any commercial insurance brokerage business which conducts
business in any geographic area in which COBA and its subsidiaries is then
conducting such business except that the foregoing shall not prohibit Employee
from owning as a shareholder less than 5% of

-20-

--------------------------------------------------------------------------------



the outstanding voting stock of an issuer whose stock is publicly traded.


(B) The provisions of Section 9.3(A) shall be applicable commencing on the date
of this Agreement and ending on one of the following periods, as applicable:


(i) ·If this Agreement is terminated by Commerce in accordance with the
provisions of Section 1.2 of this Agreement, the effective date of termination
of this Agreement;


(ii) If this Agreement is terminated by Employee in accordance with the
provisions of Section 1.2 of this Agreement, one year following the effective
date of termination of this Agreement;


(iii) If Commerce terminates this Agreement in accordance with the provisions of
Section 5.1 of this Agreement or the Employee voluntarily terminates his
employment hereunder in accordance with the provisions of Section 7.7 of this
Agreement, three years following the effective date of termination of this
Agreement; or



(iv) If this Agreement is terminated in accordance with the provisions of either
Section 7.1 or 7.2 of this Agreement, one year following the effective date of
termination of this Agreement.

-21-

--------------------------------------------------------------------------------



9.4 The parties agree that any breach by Employee of any of the covenants or
agreements contained in this Section 9 will result in irreparable injury to
Commerce for which money damages could not adequately compensate Commerce and
therefore/ in the event of any such breach/ Commerce shall be entitled (in
addition to any other rights and remedies which it may have at law or in equity)
to have an injunction issued by any competent court enjoining and restraining
Employee and/or any other Person involved therein from continuing such breach.
The existence of any claim or cause of action which Employee may have against
Commerce or any other Person (other than a claim for Commerce's breach of this
Agreement for failure to make payments hereunder) shall not constitute a defense
or bar to the enforcement of such covenants. In the event of any alleged breach
by Employee of the covenants or agreements contained in this Section 9, Commerce
shall continue any and all of the payments due Employee under this Agreement
until such time as a Court shall enter a final and unappealable order finding
such a breach; provided/ that the foregoing shall not preclude a Court from
ordering Employee to repay such payments made to him for the period after the
breach is determined to have occurred or from ordering that

-22-

--------------------------------------------------------------------------------



payments hereunder be permanently terminated in the event of a material and
willful breach.


9.5 If any portion of the covenants or agreements contained in this Section 9,
or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Section 9 is held to be unenforceable because of
the area covered, the duration thereof, or the scope thereof, then the court
making such determination shall have the power to reduce the area and/or
duration and/or limit the scope thereof, and the covenant or agreement shall
then be enforceable in its reduced form.


9.6 For purposes of this Section 9, the term "Commerce" or "COBA" shall include
Commerce or COBA, any successor of Commerce or COBA under Section 10 hereof, and
all present and future direct and indirect subsidiaries and affiliates of
Commerce or COBA.



-23-

--------------------------------------------------------------------------------



10. Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of Commerce which will acquire, directly or indirectly, by
merger, consolidation, purchase, or otherwise, all or substantially all of the
assets of Commerce, and shall otherwise inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Upon the death of Employee, any payments or benefits
otherwise due Employee hereunder shall be paid to or be for the benefit of
Employee's legal representatives. Nothing in the Agreement shall preclude
Commerce from. consolidating or merging into or with or transferring all or
substantially all of its assets to another Person. In that event such other
Person shall assume this Agreement and all obligations of Commerce hereunder.
Upon such a Consolidation, merger, or transfer of assets and assumption, the
term “Commerce” as used herein, shall mean such other Person and this Agreement
shall continue in full force and effect.
 
11. Assignment.
 
Neither this Agreement nor any rights to receive payments hereunder shall be
voluntarily or involuntarily assigned, transferred, alienated, encumbered or
disposed of, in

-24-

--------------------------------------------------------------------------------



whole or in part, without Commerce's prior written consent and approval, and
shall not be subject to anticipation, levy, execution, garnishment, attachment
by, or interference or control of, any creditor.


12. Source of Payment and Timing.


12.1 All payments provided under this Agreement shall be. paid in cash from the
general funds of Commerce, no special or separate fund shall be required to be
established and Employee shall have no right, title or interest whatsoever in or
to any investment which Commerce may make to aid Commerce in meeting its
obligations hereunder except to the extent that Commerce shall, in its sole and
absolute discretion, choose to designate any of its rights it may have under one
or more life insurance policies it may obtain to cover any of its obligations
under this Agreement. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or fiduciary relationship between Commerce and Employee or any other
Person.


12.2 All payments due Employee under Sections 5.1, 6.3, 7.1 or 7.2 hereof shall
be made not later than the thirtieth day following the date of termination of
employment.


13.  Interest.

-25-

--------------------------------------------------------------------------------



In the event any benefits due to Employee are not paid when due hereunder,
Employee shall be entitled (in addition to his other rights and remedies) to
interest on the past due amounts at a rate equal to two percentage points above
the prime rate charged from time to time by Commerce, such interest to commence
on the date a benefit was due hereunder.
 
14. Reimbursement of Enforcement Expenses.
 
If Commerce fails to payor provide Employee any of the amounts due him hereunder
or fails to provide Employee with any of the other benefits due him under this
Agreement, and provided Commerce does not cure any such failure within thirty
days after having received written notice from Employee of such failure,
Employee shall be entitled to full reimbursement from Commerce for all costs and
expenses (including reasonable attorneys' fees and costs) incurred by Employee
in enforcing his rights under this Agreement.
 
15. Notices.
 
All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid,

-26-

--------------------------------------------------------------------------------


 
to the following addresses or to such other address as either party may
designate by like notice:
 
A. If to Employee, to the address on file with the Company.
 
B. If to Commerce, to
 
Commerce Bancorp, Inc.
Commerce Atrium
1701 Route 70 East
Cherry Hill, New Jersey 08034-5400
 
Attn: Chairman, Personnel Committee, Board of Directors.
 
and to such other or additional person or persons as either party shall have
designated to the other party in writing by like notice.
 
16. General provisions.
 
16.1 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes and replaces all prior
agreements between the parties. No amendment, waiver or termination of any of
the provisions hereof shall be effective unless in writing and signed by the
party against whom it is sought to be enforced. Any written amendment, waiver or
termination hereof executed by Commerce and Employee (or his legal
representatives) shall be binding upon
 



-27-

--------------------------------------------------------------------------------



 
them and upon all other Persons, without the necessity of securing the consent
of any other Person including, but not limited to, Employee's wife, and no
Person shall be deemed to be a third party beneficiary under this Agreement
except to the extent provided under Section 12.1 hereof.
 
16.2 COBA or any of its subsidiaries may make payments to Employee hereunder in
lieu of payments to be made by Commerce, and to the extent such payments are so
made, Commerce shall be released of its obligations to make such payments.
 
16.3 The benefits provided under this Agreement shall be in addition to and
shall not affect the proceeds payable to Employee 's beneficiaries under group
life insurance policies which Commerce may be carrying on employee's life.
 
16.4 "Person" as used in this Agreement means a natural person, joint venture,
corporation, sole proprietorship, trust, estate, partnership, cooperative,
association, non-profit organization or any other legal entity.
 
16.5 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.

-28-

--------------------------------------------------------------------------------



16.6 Except as otherwise expressly set forth herein, no failure on the part of
any party hereto to exercise and no delay in exercising any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.


16.7 Commerce and Employee consent to the exclusive jurisdiction of the courts
of the State of New Jersey and the United States District Court for the District
of New Jersey in any and all actions arising hereunder and irrevocably consent
to service of process as set forth in Section 15 hereof.


16.8 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


16.9 This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the State of New Jersey
applicable to contracts executed and to be performed solely in the State of New
Jersey.

-29-

--------------------------------------------------------------------------------







COMMERCE NATIONAL INSURANCE SERVICES, INC.


By: /s/ Vernon W. Hill, II
Name: Vernon W. Hill, II
Title: Secretary




/s/ George E. Norcross, III
George E. Norcross, III




GUARANTEE


Commerce Bancorp, Inc. does hereby guarantee the prompt payment and performance
of all of the obligations of Commerce National 'Insurance Services, Inc. set
forth in the foregoing Employment Agreement.
 
 

 
COMMERCE BANCORP, INC.




By: /s/ Vernon W. Hill, II
Name: Vernon W. Hill, II
Title: Secretary
 
 
-30-
 

--------------------------------------------------------------------------------










